     Case 3:17-cv-01362 Document 159 Filed 02/11/20 Page 1 of 8 PageID #: 1148



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON and
CABELL COUNTY COMMISSION,

        Plaintiffs,

v.                                                           CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

      Defendants.
________________________________


             [PROPOSED] CASE MANAGEMENT ORDER FOR TRACK TWO



        On February 16, 2019 Plaintiff’s severed their claims against all defendants except for the

Big 3 – AmerisourceBergen Drug Company, Cardinal Health, Inc. and McKesson Corporation in

(Case: 1:17-md-045053-DAP) (Doc. 240) and the Plaintiffs limited their claims and remedy

shortly thereafter. The United States Judicial Panel for the Multidistrict Litigation approved a

suggestion of remand filed by Judge Polster. The following shall apply to future proceedings for

the above-captioned case.

I.      Fact Discovery Schedule

        A.     Document Production

                      1.     SM Cohen opened discovery in CT2 on October 15, 2019 by order

                             from the bench. The Parties have exchanged and responded to

                             discovery and have been actively participating in meet and confers

                             regarding discovery matters.
Case 3:17-cv-01362 Document 159 Filed 02/11/20 Page 2 of 8 PageID #: 1149



              2.    If not already exchanged, each party shall provide, within ten days

                    of this order, its then-current list of custodians and non-custodial

                    sources for its document production and confirm that this list includes

                    those individuals and other sources that the party believes, based on

                    good-faith investigation (and, where applicable, negotiation with the

                    opposing parties), are most likely to have non-cumulative

                    discoverable information responsive to any document request

                    received to date. Within 14 days of this order, the Parties shall

                    provide a status update as to the completion of discovery. Nothing

                    in this provision shall be construed as abrogating the requirements of

                    the Federal Rules of Civil Procedure.

              3.    Any new request for additional custodians made after March 2,

                    2020, will be disfavored, and any such requests shall include a

                    statement of reasons (a) why the requested witness’s documents are

                    needed and (b) why the source was not previously identified as a

                    custodian for production purposes.

              4.    No party is required to serve its entire allocation of document

                    requests at one time. However, in the interests of efficiency parties

                    are strongly encouraged to serve the bulk of their requests early,

                    especially those for which the search for, collection, and review of

                    responsive documents is likely to be time-consuming. Producing

                    parties shall consider in good faith requests to prioritize the

                    production of particular categories of documents; in making such




                                       2
Case 3:17-cv-01362 Document 159 Filed 02/11/20 Page 3 of 8 PageID #: 1150



                       prioritization requests, requesting parties shall consider the

                       responding party’s need for efficiency in the collection, review, and

                       processing of documents.

               5.      Absent good cause, no new requests for production may be served

                       after March 2, 2020. However, nothing in this paragraph shall

                       prohibit a party from taking the position at a later date that particular

                       documents that have come to its attention fall within the scope of an

                       earlier-served request and should be produced.

               6.      Document production shall be made expeditiously and on a rolling

                       basis, with production complete by March 16, 2020.

               7.      If a party contends that documents it is requested to produce should

                       instead be sought from a third party (such as a vendor or former

                       employee), it shall give prompt notice of that fact, identifying the

                       documents or categories of documents at issue and the third-party

                       source from which it should be sought.

   B.    Interrogatories

               1.      Plaintiffs and Defendants shall identify any specific interrogatories

                       on which such supplementation is sought by March 30, 2020.

   C.    Depositions

               1.      Fact witness depositions can start immediately. If a fact witness is

                       also a custodian, the custodian file must be produced 7 days prior to

                       the deposition. The parties are urged to prioritize those witness for

                       whom documents are sought so they can proceed expeditiously with




                                           3
      Case 3:17-cv-01362 Document 159 Filed 02/11/20 Page 4 of 8 PageID #: 1151



                               depositions. Fact witness discovery shall be complete by April 1,

                               2020.


         D.     Third Party Discovery

                       1.      All Subpoenas for production of documents must be served on third

                               parties by March 2, 2020.

II.      Other Discovery Requirements. The following additional limitations and requirement

         shall govern Track Two discovery.        However, the parties may by agreement make

         exceptions or otherwise adjust these provisions for particular situations.

         A.     Depositions

                       1.      The parties shall make best efforts to reach agreement on a

                               reasonable schedule for depositions. Within 14 days of this order,

                               the parties should submit any protocols that may assist the parties

                               with respect to both fact and Rule 30(b)(6) depositions.

         B.     Communications with Witnesses

                       1.      Any party that communicates with a former employee of another

                               party shall comply strictly with all applicable ethical rules. Any

                               written communications with such a person concerning the subject

                               matter of this litigation, or documents obtained from the person, are

                               subject to discovery and shall be produced promptly; this rule shall

                               not apply, however, if the person in question is a current or former

                               employee of the party engaging in the communication and the

                               communication is otherwise privileged. A party seeking to schedule




                                                  4
Case 3:17-cv-01362 Document 159 Filed 02/11/20 Page 5 of 8 PageID #: 1152



                     the deposition of such a person shall coordinate with the witness’s

                     former employer as required by the Deposition Protocol.

              2.     Any party that enters into an agreement concerning this or any other

                     litigation on the same subject matter with a person not currently or

                     previously employed by that party who is identified as a fact witness

                     in this case in any pleading or discovery response shall disclose that

                     agreement promptly to all other parties. If the agreement is in

                     writing, a copy of that document shall be produced. If the agreement

                     is oral, its material terms shall be disclosed. This requirement shall

                     not apply to agreements between a party and its current or former

                     employees entered into in the ordinary course of business except to

                     the extent such agreements are otherwise subject to discovery.

   C.    Third Party Discovery

              1.     The parties shall comply strictly with the requirement to provide

                     timely notice of any third-party subpoenas served.

              2.     Any party that serves a subpoena for documents on a third party shall

                     make any documents produced in response to that subpoena, whether

                     formally or informally in lieu of formal production, available to all

                     parties on the production site and serve a cover letter identifying the

                     source and bates range of the documents within three days of

                     processing of the documents by that party’s e-discovery vendor.

                     Such documents shall be processed expeditiously for this purpose.

                     To avoid disputes about compliance with these requirements, a party




                                        5
   Case 3:17-cv-01362 Document 159 Filed 02/11/20 Page 6 of 8 PageID #: 1153



                              receiving documents from a third party pursuant to a subpoena shall

                              provide separate notice of that fact to all other parties within 48 hours

                              of receipt of any such documents. If delay of more than 7 days is

                              anticipated in the processing of the documents by the party’s e-

                              discovery vendor for re-production as provided above, notice shall

                              be given of that fact. If documents are received from a third party

                              whose deposition is to take place less than ten days after receipt of

                              the documents, the party in possession of the documents shall make

                              immediate production of the documents to all other parties in the

                              format received from the third party.

       D.     If any party submits a Touhy request to the federal government (or a similar request

              to any state agency) for any discovery sought in Track Two, it shall serve that

              request contemporaneously on all parties.          Any formal response received in

              response to such a request shall be served on all parties upon receipt.

III.   Protective Orders. The ARCOS Protective Order (Dkt. No. 167), Case Management

       Order No. 2 (Dkt. No. 443), and all amendments and supplements to those orders shall

       apply to discovery in Track Two. The parties shall meet and confer concerning any

       additional supplements and/or amendments to those orders that may be appropriate for

       Track Two and shall submit their proposals (jointly if possible) within 30 days following

       entry of this Order.

IV.    Resolution of Discovery Disputes.

       A.     A party that wishes to address an alleged deficiency in the discovery responses or

              production of an opposing party shall provide to the opposing party written notice,




                                                  6
     Case 3:17-cv-01362 Document 159 Filed 02/11/20 Page 7 of 8 PageID #: 1154



              identifying the specific discovery request(s) at issue and the nature of the alleged

              deficiency. The opposing party shall respond to the notice within a reasonable

              period of time, not to exceed five business days. If the deficiency is urgent, the

              complaining party may request a response by an earlier date. If the responding

              party cannot fully respond within the time provided, it must nonetheless provide as

              much of a response as it is able, stating with specificity when a complete response

              will be forthcoming.

        B.    In addition to the written communications described above, the parties are required,

              absent exigent circumstances, to meet and confer by telephone or in person

              concerning discovery disputes before bringing them to the Special Master. Such a

              conversation should ordinarily take place within seven (7) days of the original

              notice of the dispute.

        C.    The failure of the responding party (a) to timely respond to the written

              communication of a dispute or (b) to participate in a meet and confer discussion

              will not preclude an issue from being presented to the Special Master.

V.      Additional Deadlines for Track Two

        A.    Plaintiffs’ expert reports shall be due by April 6, 2020, with two deposition dates

              within ten days thereafter.

        B.    Defendants’ expert reports shall be due April 20, 2020, with two deposition dates

              within ten days thereafter.

        C.    All expert discovery shall be concluded by May 1, 2020.

        D.    Motions for summary judgment and Daubert motions shall be due May 15, 2020.

              Oppositions to such motions shall be due by May 27, 2020. Any replies shall be




                                               7
  Case 3:17-cv-01362 Document 159 Filed 02/11/20 Page 8 of 8 PageID #: 1155



            due by June 1, 2020. Upon filing of any Daubert motions, the filing party must

            identify the results of any prior ruling on that expert in opioid related matters. If

            such prior ruling exists, the filing party must specifically identify why the rulings

            should be different in this matter.

      E.    Witness lists will be provided no later than May 26, 2020. To the extent a witness

            is listed but not previously deposed, the Party identifying the witness must produce

            the witness within 7 days and no later than June 2, 2020.

      F.    The Parties’ Proposed Stipulation of Facts shall be due by June 1, 2020.

      G.    The Parties shall submit designation, by page and line number, of any deposition

            testimony to be offered in evidence and final trial exhibits to the Court by June 5,

            2020.

      H.    The trial in this case shall be set for June 15, 2020.



Dated: ___________________                         ___________________________
                                                   Judge David A. Faber




                                              8
